 

Exhibit 10.7

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (“Agreement”) dated and effective as of September 11,
2019, is entered into by AP-AMH Medical Corporation, a California professional
medical corporation (“Debtor”), in favor of Apollo Medical Holdings, Inc., a
Delaware corporation (“Secured Party”), with reference to the following facts:

 

A.           Debtor and Secured Party have entered into that certain Loan
Agreement dated as of May 10, 2019 (the “Loan Agreement”), pursuant to which
Secured Party has made a loan to Borrower in the original principal amount of
Five Hundred Forty Five Million Dollars ($545,000,000), which loan is evidenced
by that certain Secured Promissory Note, dated May 10, 2019, in the original
principal amount of the Loan (the “Note”).

 

B.           As security for payment and performance of the obligations of
Debtor to Secured Party under the Loan Agreement, the Note and this Agreement,
it is the intent of Debtor to grant to Secured Party and to create a security
interest in Collateral (as defined below), as hereinafter provided.

 

In consideration of the above recitals, which are hereby incorporated into this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Debtor hereby agrees as follows:

 

1.          Grant of Security Interest. Debtor hereby creates and grants to
Secured Party a security interest in the Collateral, as that term is defined in
Section 2, to secure payment and performance by Debtor of the Obligations, as
that term is defined in Section 3.

 

2.          Collateral. The “Collateral” shall consist, collectively and
severally, of all of Debtor’s right, title and interest in and to the assets of
Debtor, whether now owned or hereafter acquired, including without limitation,
all of Debtor’s right, title and interest in and to (i) all shares of Series A
Preferred Stock (and any other securities) of Allied Physicians of California, a
Professional Medical Corporation, a California corporation doing business as
Allied Pacific Corporation (“APC”), now or hereafter owned by Debtor, together
in each case with all certificates representing the same, (ii) all shares,
securities, moneys or other property representing a dividend on or a
distribution or return of capital on or in respect of the Pledged Shares, or
resulting from a split-up, revision, reclassification or other like change of
the Pledged Shares or otherwise received in exchange therefor, and any warrants,
rights or options issued to the holders of, or otherwise in respect of, the
Pledged Shares, (iii) all shares of any successor entity of any such merger or
consolidation (collectively, the “Pledged Shares”), and (iv) (a) all Accounts,
(b) all Equipment, Goods, Inventory and Fixtures, (c) all Documents, Instruments
and Chattel Paper, (d) all Letters of Credit and Letter-of-Credit Rights, (e)
all Securities Collateral, (f) all Investment Property, (g) all Intellectual
Property Collateral, (h) all Commercial Tort Claims, (i) all General
Intangibles, (j) all Money and Deposit Accounts, (k) all Supporting Obligations,
(l) all books and records, customer lists, credit files, computer files,
programs, printouts and other computer materials and records relating to the
Collateral and any General Intangibles at any time evidencing or relating to any
of the foregoing and (m) to the extent not covered by clauses (a) through (l) of
this sentence all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Debtor from time to time with
respect to any of the foregoing (in each case as the foregoing capitalized terms
in this clause (iv) are defined in the California Uniform Commercial Code).

 

 

 

 

3.           Obligations. The “Obligations” shall consist, collectively and
severally, of any and all debts, obligations and liabilities of Debtor to
Secured Party arising from, connected with or related to the Loan Agreement, the
Note and this Agreement and all amendments, modifications, extensions or
renewals of the Loan Agreement, the Note and this Agreement, whether now
existing or hereafter arising, voluntary or involuntary, whether or not jointly
owed with others, direct or indirect, absolute or contingent, liquidated or
unliquidated, and whether or not from time to time decreased or extinguished and
later increased, created or incurred.

 

4.           Additional Representations and Warranties. In addition to any
representations and warranties of Debtor or its affiliates in Loan Agreement and
the Note, which are incorporated herein by this reference, Debtor hereby
represents and warrants that: (a) except as heretofore disclosed to Secured
Party in writing, Debtor is the sole owner of the Collateral (or, in the case of
after-acquired Collateral, at the time Debtor acquires rights in the Collateral,
will be the owner thereof) and no other person has (or, in the case of
after-acquired Collateral, at the time Debtor acquires rights therein, will
have) any right, title, claim or interest (by way of security interest or other
lien or charge or otherwise) in, against or to the Collateral; and (b) all
information heretofore, herein or hereafter supplied to Secured Party by or on
behalf of Debtor with respect to the Collateral is, or will be when so supplied,
true and correct.

 

5.           Covenants of Debtor. Debtor hereby agrees:

 

a.           to do all acts that may be necessary to maintain, preserve and
protect the Collateral;

 

b.           not to use any Collateral or permit any Collateral to be used
unlawfully or in violation of any provision of the Loan Agreement, this
Agreement or any applicable statute, regulation or ordinance or any policy of
insurance covering Collateral;

 

c.           to pay promptly when due all taxes, assessments, charges,
encumbrances and liens now or hereafter imposed on or affecting any Collateral;

 

d.           to notify Secured Party promptly of any change in Debtor’s name or
place of business, or, if Debtor has more than one (1) place of business,
Debtor’s primary place of business;

 

e.           to procure, execute and deliver from time to time any financing
statements and other writings reasonably deemed necessary or appropriate by
Secured Party to perfect, maintain and protect its security interest hereunder
and the priority thereof and, following an Event of Default (as defined below),
to deliver promptly to Secured Party all originals of Collateral or proceeds
consisting of chattel paper or instruments;

 

2

 

 

f.            to appear in and defend any action or proceeding which may affect
its title to or Secured Party’s interest in the Collateral;

 

g.           if Secured Party gives value to enable Debtor to acquire rights in
or the use of any Collateral, to use such value for such purpose;

 

h.           to keep separate, accurate and complete records of the Collateral
and to provide Secured Party with such records and such other reports and
information relating to the Collateral as Secured Party may reasonably request
from time to time;

 

i.            not to surrender or lose possession of (other than to Secured
Party), sell, encumber, lease, rent, or otherwise dispose of or transfer any
Collateral or right or interest therein, except to keep the Collateral free of
all levies and security interests or other liens or charges except those created
hereby and those approved in writing by Secured Party;

 

j.            following an Event of Default, to account fully for and promptly
deliver to Secured Party, in the form received, all proceeds of the Collateral
received, endorsed to Secured Party as appropriate, and until so delivered all
proceeds shall be held by Debtor in trust for Secured Party, separate from all
other property of Debtor and identified as the property of Secured Party;

 

k.          to keep the Collateral in good condition and repair;

 

l.            not to cause or permit any waste or unusual or unreasonable
depreciation of the Collateral;

 

m.           at any reasonable time, on demand by Secured Party, to exhibit to
and allow inspection by Secured Party (or persons designated by Secured Party)
of the Collateral;

 

n.           to keep the Collateral at the location(s) set forth in Section 16
and not to remove the Collateral from such location(s) without the prior written
consent of Secured Party;

 

o.           to comply with all laws, regulations and ordinances relating to the
possession, operation, maintenance and control of the Collateral;

 

p.           if any of the Pledged Shares are received by Debtor, to forthwith
(i) deliver to Secured Party the certificates or instruments representing or
evidencing the same, duly endorsed in blank or accompanied by such instruments
of assignment and transfer in such form and substance as Secured Party may
reasonably request, all of which thereafter shall be held by Secured Party,
pursuant to the terms of this Agreement, as part of the Collateral and (ii) take
such other action as Secured Party may reasonably deem necessary or appropriate
to duly record or otherwise perfect the security interest created hereunder in
such Collateral; and

 

3

 

 

q.           to insure the Collateral, with Secured Party named as loss payee,
in form and amounts, with companies, and against risks and liabilities,
reasonably required by Secured Party to protect the value of its security
interest hereunder, and following an Event of Default: (a) to assign the
policies to Secured Party, (b) to deliver them to Secured Party at its request,
and (c) to cooperate with and assist Secured Party in making any claim
thereunder, or in canceling the insurance, or in collecting and receiving
payment of, and endorse any instrument in payment of loss or return premium or
other refund or return, and apply such amounts received, at Secured Party’s
election, to replacement of Collateral or to the Obligations; provided that in
no event shall Secured Party be deemed to have a security interest in insurance
proceeds except to the extent solely arising from the Collateral, and if Secured
Party receives any other insurance proceeds, it will deliver such proceeds to
the Debtor.

 

6.           Authorized Action by Secured Party. Debtor hereby irrevocably
appoints Secured Party, effective on the occurrence and continuance of an Event
of Default (as defined below), as its attorney-in-fact to do (but Secured Party
shall not be obligated to do and shall incur no liability to Debtor or any third
party for failure to do) any act which Debtor is obligated by this Agreement to
do, and to (a) exercise such rights and powers as Debtor might exercise with
respect to the Collateral, including, without limitation, the right to collect
by legal proceedings or otherwise and endorse, receive and receipt for all
dividends, interest, payments, proceeds and other sums and property now or
hereafter payable on or on account of Collateral; (b) privileges or options
pertaining to, or deposit, surrender, accept, hold or apply other property in
exchange for, Collateral; (c) insure, process and preserve the Collateral; (d)
transfer the Collateral to Secured Party’s own name or the name of a nominee of
Secured Party; and (e) make any compromise or settlement, and take any action it
deems advisable, with respect to Collateral. Debtor agrees to reimburse Secured
Party on demand for any costs and expenses, including, without limitation,
attorneys’ fees, Secured Party may incur while acting as Debtor’s
attorney-in-fact hereunder, all of which costs and expenses are included in the
Obligations. It is further agreed that such care as Secured Party gives to the
safekeeping of its own property of like kind shall constitute reasonable care of
the Collateral when in Secured Party’s possession; provided, however, that
Secured Party shall not be required to make any presentment, demand or protest,
or give any notice and need not take any action to preserve any rights against
any prior party or any other person in connection with the Obligations or with
respect to the Collateral.

 

7.           Pledged Shares.

 

a.           All Pledged Shares in which Debtor shall hereafter grant a security
interest pursuant to this Agreement will be, duly authorized, validly existing,
fully paid and non assessable, and none of such Pledged Shares are or will be
subject to any contractual restriction, or any restriction under the charter, by
laws, shareholders agreement or other organizational instrument of APC or any
other issuer thereof, upon the transfer of such Pledged Shares (except for any
such restriction contained herein or under such organizational instruments).

 

b.           All certificates, agreements or instruments representing or
evidencing the Pledged Shares in existence on the date hereof will have been
delivered to Secured Party in a suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank and
(assuming continuing possession by Secured Party of all such Pledged Shares)
Secured Party has a perfected first priority security interest therein.

 

4

 

 

c.           So long as no Event of Default shall have occurred and be
continuing, Debtor shall have the right to exercise all voting, consensual and
other powers of ownership pertaining to the Pledged Shares for all purposes not
inconsistent with the terms of the Loan Agreement, the Note, this Agreement, or
any other instrument or agreement referred to herein or therein, provided that
Debtor agrees that it will not vote the Pledged Shares in any manner that is
inconsistent with the terms of the Loan Agreement, the Note, this Agreement or
any such other instrument or agreement; and Secured Party shall execute and
deliver to Debtor or cause to be executed and delivered to Debtor all such
proxies, powers of attorney, dividend and other orders, and all such
instruments, without recourse, as Debtor may reasonably request for the purpose
of enabling Debtor to exercise the rights and powers that they are entitled to
exercise pursuant to this Section 7(c).

 

d.           Unless and until an Event of Default shall have occurred and be
continuing, Debtor shall be entitled to receive and retain any dividends,
distributions or proceeds on the Pledged Shares paid in cash out of earned
surplus.

 

e.           If an Event of Default shall have occurred and be continuing,
whether or not Secured Party exercises any available right to declare any
Obligations due and payable or seek or pursue any other relief or remedy
available to them under applicable law or under the Loan Agreement, the Note,
this Agreement or any other agreement relating to such Obligation, all dividends
and other distributions on the Pledged Shares shall be paid directly to Secured
Party and retained by it as part of the Collateral, subject to the terms of this
Agreement, and, if Secured Party shall so request in writing, Debtor agrees to
execute and deliver to Secured Party appropriate additional dividend,
distribution and other orders and documents to that end, provided that if such
Event of Default is cured, any such dividend or distribution theretofore paid to
Secured Party shall, upon request of Debtor (except to the extent theretofore
applied to the Obligations), be returned by Secured Party to Debtor.

 

f.            Debtor hereby expressly authorizes and instructs each issuer of
any Pledged Shares pledged hereunder to (i) comply with any instruction received
by it from Secured Party in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from Debtor, and
Debtor agrees that such issuer shall be fully protected in so complying and (ii)
unless otherwise expressly permitted hereby, pay any dividend or other payment
with respect to the Pledged Shares directly to Secured Party for the benefit of
Secured Party.

 

g.           Notwithstanding anything to the contrary in this Agreement, Lender
shall take no action with respect to the Pledged Shares that would result in
Debtor having an ineligible shareholder under the laws relating to the corporate
practice of medicine in the State of California.

 

5

 

 

8.           Default and Remedies.

 

a.           Debtor shall be deemed in default under this Agreement if Debtor
fails to comply with any of the provisions of Sections 5 or 7, or fails to
comply with any provision required of Debtor or its affiliates under the Loan
Agreement, the Note or this Agreement or commits an Event of Default thereunder,
for ten (10) days after Debtor’s receipt of written notice of any monetary
default or fifteen (15) days after Debtor’s receipt of written notice of any
non-monetary default (an “Event of Default”); provided, however, that, if such
failure is of such nature as to not be curable within said fifteen (15) day
period, an Event of Default shall occur if the breaching or failing party shall
have failed to commence curative action within the prescribed fifteen (15) day
period and prosecuted the same with due diligence to completion thereafter but
in no event beyond thirty (30) days after Debtor’s receipt of the default
notice. On the occurrence of any Event of Default, Secured Party may, at its
option, after providing notice to Debtor, and in addition to all rights and
remedies available to Secured Party and its affiliates under the Loan Agreement,
the Note or this Agreement, do any one (1) or more of the following: (i)
foreclose or otherwise enforce Secured Party’s security interest in any manner
permitted by law or provided in this Agreement, subject to the rights of senior
lienholders; (ii) sell, lease or otherwise dispose of any Collateral at one (1)
or more public or private sales, whether or not such Collateral is present at
the place of sale, for cash or credit or future delivery, on such terms and in
such manner as Secured Party may determine; (iii) recover from Debtor all costs
and expenses, including, without limitation, reasonable attorneys’ fees,
incurred or paid by Secured Party in exercising any right, power or remedy
provided by this Agreement or by law; (iv) require Debtor to assemble the
Collateral and make it available to Secured Party at a place to be designated by
Secured Party; (v) enter onto property where any Collateral is located and take
possession thereof with or without judicial process; (vi) require Debtor to
cause the Pledged Shares to be transferred of record into the name of Secured
Party or its nominee; and (vii) prior to the disposition of the Collateral,
store, process, repair or recondition it or otherwise prepare it for disposition
in any manner and to the extent Secured Party deems appropriate and in
connection with such preparation and disposition, without charge, use any
trademark, service mark, trade name, copyright, patent or technical process used
by Debtor.

 

b.           Debtor recognizes that Secured Party may be compelled, at any time
after the occurrence and during the continuance of an Event of Default, to
conduct any sale of all or any part of the Pledged Shares without registering or
qualifying such Pledged Shares under the Securities Act of 1933, as amended (the
“Securities Act”), and/or any applicable state securities laws in effect at such
time. Debtor acknowledges that any such private sales may, to the extent
permitted by applicable law, be made in such manner and under such circumstances
as Secured Party may deem necessary or advisable in its sole and absolute
discretion, including at prices and on terms that might be less favorable than
those obtainable through a public sale without such restrictions (including,
without limitation, a public offering made pursuant to a registration statement
under the Securities Act), and, notwithstanding such circumstances, agrees that
any such sale shall not be deemed not to have been made in a commercially
reasonable manner solely because it was conducted as a private sale, and agrees
that Secured Party shall have no obligation to conduct any public sales and no
obligation to delay the sale of any Pledged Shares for the period of time
necessary to permit its registration for public sale under the Securities Act
and applicable state securities laws, and shall not have any responsibility or
liability as a result of its election so not to conduct any such public sales or
delay the sale of any Pledged Shares, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until
after such registration. To the extent permitted by applicable law, Debtor
hereby waives any claims against Secured Party arising by reason of the fact
that the price at which any Pledged Shares may have been sold at any private
sale was less than the price that might have been obtained at a public sale or
was less than the aggregate amount of the Obligations, even if Secured Party
accepts the first offer received and does not offer such Pledged Shares to more
than one offeree. Debtor agrees that a breach of any of the covenants contained
in this Section 8 will cause irreparable injury to Secured Party, that Secured
Party has no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 8 shall be
specifically enforceable against Debtor.

 

6

 

 

9.           Cumulative Rights. The rights, powers and remedies of Secured Party
and its affiliates under this Agreement shall be in addition to all rights,
powers and remedies given to Secured Party by virtue of any statute or rule of
law, the Loan Agreement, the Note or this Agreement or any other agreement, all
of which rights, powers and remedies shall be cumulative and may be exercised
successively or concurrently without impairing Secured Party’s security interest
in the Collateral.

 

10.         Waiver. Any forbearance or failure to act or delay by Secured Party
in exercising any right, power or remedy shall not preclude the further exercise
thereof, and every right, power or remedy of Secured Party shall continue in
full force and effect until such right, power or remedy is specifically waived
in a writing executed by Secured Party. Debtor waives any right to require
Secured Party to proceed against any person or to exhaust any Collateral or to
pursue any remedy in Secured Party’s power.

 

11.         Further Actions. Debtor shall deliver promptly to Secured Party all
certificates or instruments representing or evidencing any Collateral to be held
as Collateral shall be in form suitable for transfer by delivery and shall be
delivered together with undated appropriate endorsements or other necessary
instruments of registration, transfer or assignment, duly executed and in form
and substance satisfactory to Secured Party, and in each case together with such
other instruments or documents as Secured Party may reasonably request.

 

12.         Binding on Successors. All rights of Secured Party under this
Agreement shall inure to the benefit of its successors and assigns, and all
obligations of Debtor shall bind its heirs, executors, administrators,
successors and assigns.

 

13.         Entire Agreement; Severability; Amendments. This Agreement, together
with the Loan Agreement and the Note, contains the entire agreement between
Secured Party and Debtor relating to the matters described herein. If any of the
provisions of this Agreement shall be held invalid or unenforceable, this
Agreement shall be construed as if not containing those provisions and the
rights and obligations of the parties hereto shall be construed and enforced
accordingly. This Agreement may not be altered, amended, or modified, nor may
any provision hereof be waived or noncompliance therewith consented to, except
by means of a writing executed by Debtor and Secured Party. Any such alteration,
amendment, modification, waiver, or consent shall be effective only to the
extent specified therein and for the specific purpose for which given. No course
of dealing and no delay or waiver of any right or default under this Agreement
shall be deemed a waiver of any other, similar or dissimilar, right or default
or otherwise prejudice the rights and remedies hereunder.

 

14.         References. The singular includes the plural. If more than one
executes this Agreement, the term Debtor shall be deemed to refer to each of the
undersigned as well as to all of them, and their obligations and agreements
hereunder shall be joint and several. If any of the undersigned is a married
person, recourse may be had against his or her separate property for the
Obligations.

 

7

 

 

15.         Choice of Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of California, without regard to its
choice of law provisions, and, where applicable and except as otherwise defined
herein, terms used herein shall have the meanings given them in the California
Uniform Commercial Code.

 

16.         Collateral Location; Records. Debtor represents that the Collateral
described in Section 2(a) is located at Secured Party’s offices at 1668 S.
Garfield Ave, 2nd Floor, Alhambra, CA 91801, and that Debtor’s records regarding
the Collateral are kept at 1668 S. Garfield Ave, 2nd Floor, Alhambra, CA 91801.

 

17.         Notices. Any notice required or permitted to be give hereunder shall
be given in accordance with the applicable provisions of the Loan Agreement.

 

[Signatures appear on the following page.]

 

8

 

 

IN WITNESS WHEREOF, this Security Agreement has been duly executed by Debtor and
Secured Party on and as of the date first above written.

 

  DEBTOR:       AP-AMH MEDICAL CORPORATION,   a California professional medical
corporation         By:  /s/ Thomas Lam     Thomas S. Lam, M.D.     Chief
Executive Officer         SECURED PARTY:       APOLLO MEDICAL Holdings, Inc.,  
a Delaware corporation         By: /s/ Eric Chin     Eric Chin     Chief
Financial Officer

 

S-1

 

